Citation Nr: 1131620	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  04-43 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a stomach disorder and, if so, whether service connection is warranted for the claimed issue.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a right great toe injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1956 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The instant claims were previously before the Board in June 2008, at which time the Veteran's claims were denied.  The Veteran appealed the Board's June 2008 decision to the United States Court of Appeals for Veterans Claims (Court) and, in April 2009, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's June 2008 decision with respect to the instant issues and remanding the Veteran's claims to the Board for further consideration.  

This case returned before the Board in November 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The issue of whether new and material evidence has been submitted with respect to a claim of service connection for residuals of a right great toe injury and entitlement to service connection for a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A June 1987 rating decision denied the Veteran's claim of entitlement to service connection for a stomach disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of the June 1987 rating decision.

2. Evidence received since the June 1987 rating decision is not cumulative of the evidence of record at the time of the June 1987 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for a stomach disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The June 1987 rating decision which denied the Veteran's claim of entitlement to service connection for a stomach disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the June 1987 in connection with Veteran's claim of entitlement to service connection for a stomach disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Analysis

The RO initially denied the Veteran's claim of service connection for a stomach disorder in June 1987.  The RO considered service treatment records and noted the Veteran was treated in 1972 for a duodenal ulcer and at that time complained of a 15-year history of a stomach disorder.  The RO determined that service connection for a stomach disorder was not warranted because the evidence did not indicate the Veteran's claimed stomach disorder was incurred in or aggravated by his active service.  The Veteran was notified of this decision and of his procedural and appellate rights, but did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002). Effective from August 29, 2001, the regulations defining "new and material evidence" were revised and clarify the types of assistance the VA will provide to a claimant attempting to reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions are applicable only to claims filed on or after August 29, 2001.  As the Veteran filed his claim seeking to reopen in October 2003, the Board has considered these provisions.

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2010).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 1987 RO decision includes statements from the Veteran and his niece.  Significantly, the Veteran's niece stated that she has seen the Veteran complain of stomach problems, including pain, nausea and cramping, since his separation from active service.  The Board notes that service connection may be established by a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

The Board concludes that the lay statement submitted by the Veteran constitutes new and material with respect to the issue of service connection for a stomach disorder.  It was not previously of record at the time of the June 1987 rating decision.  It is not cumulative of prior records because it provides evidence of a continuity of symptomatology.  The evidence is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  This lay statement, presumed credible for the purposes of the Veteran's application to reopen, bears substantially upon the specific matters under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Consequently, the Veteran's claim of entitlement to service connection for a stomach disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a stomach disorder is reopened; to this extent only, the Veteran's claim is granted.




REMAND

As discussed above, the Board has reopened the Veteran's claim of service connection for a stomach disorder.  However, further development is necessary with respect to this issue, as well as the issue of whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a great toe injury, prior to a Board decision.

Stomach Disorder

As discussed above, the Veteran has asserted he that he has suffered from a stomach disorder since active service.  In addition, the Veteran's niece submitted a statement in August 2010 in which she noted that the Veteran has complained of problems with his stomach since he left active service.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's assertions of a continuity of symptomatology of a stomach disorder since service, supported by his niece's August 2010 statement, the Board finds that a VA examination is warranted to determine if any current stomach disorder is etiologically related to the Veteran's active service.  See generally 38 C.F.R. § 3.303(b).

New and Material Evidence - Residuals of a Right Great Toe Injury

The Veteran seeks to reopen a claim of service connection for residuals of a right great toe injury.  In its November 2009 remand, the Board noted that the Veteran had not been provided sufficient VCAA notice and instructed the AOJ to provide such notice.  Specifically, the Board pointed out that an April 2004 notice letter did not inform the Veteran the reason for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the Board notes the Veteran's claim of service connection for residuals of a right great toe injury was previously denied due to the lack of a current diagnosis of a chronic disability.  See June 1987 rating decision.

Following the November 2009 remand, the Veteran was provided an additional notice letter in December 2009.  However, the December 2009 letter did not properly inform the Veteran the basis of the last prior denial of service connection; rather, it simply stated that his claim had been denied "because no new and material evidence had been received" without further explanation.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with ensuing delay, is unfortunately required so that the appellant can be provided with a VCAA notice letter that fully complies with the Court's holding in Kent.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice regarding what constitute new and material evidence with regard to his claim of service connection for residuals of a right great toe injury.  Specifically, the Veteran should be informed that his claim was previously denied on the basis of no current diagnosis of a chronic disability.  See 38 C.F.R. § 3.156; Kent v. Nicholson, 20 Vet. App. 1 (2006).

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current stomach disorder.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate whether the Veteran has any current stomach disorder and provide a current diagnosis.  The examiner should also provide an opinion as to whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current stomach disorder is etiologically related to the Veteran's active military service.  The examiner is requested to specifically address the Veteran's assertion of a continuity of symptomatology since separation from active service.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


